Third District Court of Appeal
                               State of Florida

                          Opinion filed January 16, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-2161
                         Lower Tribunal No. 14-10507
                             ________________


                               Andria Pardes,
                                    Petitioner,

                                        vs.

                           Michael Pardes, et al.,
                                  Respondents.


     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Stanford Blake, Judge.

       Weissman & Dervishi, P.A., and Jeffrey M. Weissman (Fort Lauderdale),
for petitioner.

      Law Offices of Paul Morris, P.A., and Paul Morris; Law Offices of
Kornreich & Associates, and Gerald I. Kornreich and Amber Kornreich, for
respondent Michael Pardes.

Before FERNANDEZ, LOGUE and SCALES, JJ.

     PER CURIAM.
      In this dissolution of marriage case, Petitioner Andria Pardes seeks certiorari

review of a trial court order denying her motion to disqualify the attorney of

Respondent Michael Pardes. The factual findings in the trial court’s order are

supported by competent substantial evidence in the record, and the trial court’s

legal conclusions do not depart from the essential requirements of law. We

therefore deny the petition.

      Petition denied.




                                         2